Citation Nr: 1615977	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  12-13 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an apportioned share of the Veteran's non-service-connected pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to November 1976.  The appellant is the Veteran's former girlfriend and mother of his two children.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision of the Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin.

In January 2014, the Board remanded the claim in order to afford the appellant a Board hearing.  In November 2015, the appellant testified at a video hearing before the undersigned Veterans Law Judge.  Following the hearing, the record was held open for a period of 60 days to allow the appellant to submit additional evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A November 2011 decision denied apportionment benefits for the appellant's children.  An August 2012 Statement of the Case continued the denial of apportionment on the basis the Veteran was contributing to the support of the appellant's children.  The AOJ found that an apportionment of his VA benefits would create undue hardship for the Veteran.

Additional evidence pertinent to the claim has been received since the August 2012 Statement of the Case.  An income withholding order from Arkansas Office of Child Support Enforcement dated January 2013 indicated that the Veteran was more than 12 weeks in arrears on child support for the appellant's children.  A February 2013 statement from the Veteran alleges that the appellant has received child support payments that she has not reported.  At the Board hearing in November 2015, the appellant testified that the Veteran has not regularly paid child support.  She testified that his most recent child support payment was three months before the hearing.  The additional evidence received since August 2012 must be considered in a Supplemental Statement of the Case.

Additional development is required to determine whether the status of the Veteran's child support payments.  On remand, the AMC/ RO should contact the Arkansas Office of Child Support Enforcement to ascertain the status of the Veteran's child support obligations. 
 
A November 2015 statement submitted by the Veteran's brother reflects that additional VA treatment records and a statement from the Veteran were submitted.  The VA medical records and the statement referenced by the Veteran's brother are not currently associated with the VBMS file.  On remand, those records should be associated with VBMS.    

Accordingly, the case is REMANDED for the following action:

1. Associate the records submitted by the Veteran's brother in November 2015, including the Veteran's statement and treatment records from the Memphis VA, with the Veteran's VBMS file.

2.  Contact the Arkansas Office of Child Support Enforcement for information regarding child support payments from the Veteran to the appellant since June 2011.  Any information obtained should be associated with the VBMS file.  

3.  After the above requested development has been completed, readjudicate the appeal.  If the apportionment remains denied, provide both parties with a supplemental statement of the case considering all new evidence received since August 2012.  Allow an appropriate time for response, following the contested claim procedures.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


